Title: To George Washington from James Madison, 18 November 1787
From: Madison, James
To: Washington, George

 

Dear Sir
New York Novr 18. 1787.

Your favor of the 5th instant found me in Philada whither I had proceeded, under arrangements for proceeding to Virginia or returning to this place, as I might there decide. I did not acknowledge it in Philada because I had nothing to communicate, which you would not receive more fully and correctly from the Mr Morris’s who were setting out for Virginia.
All my informations from Richmond concur in representing the enthusiasm in favor of the new Constitution as subsiding, and giving place to a spirit of criticism. I was fearful of such an event from the influence and co-operation of some of the adversaries. I do not learn however that the cause has lost its majority in the Legislature, and still less among the people at large.
I have nothing to add to the information heretofore given concerning the progress of the Constitution in other States. Mr Gerry has presented his objections to the Legislature in a letter addressed to them, and signified his readiness if desired to give the particular reasons on which they were founded. The Legislature it seems decline the explanation, either from a supposition that they have nothing further to do in the business, having handed it over to the Convention; or from an unwillingness to countenance Mr Gerry’s conduct; or from both these considerations. It is supposed that the promulgation of this letter will shake the confidence of some, and embolden the opposition of others in that State; but I cannot discover any ground for distrusting the prompt & decided concurrence of a large majority.
I inclose herewith the 7 first numbers of the federalist, a paper addressed to the people of this State. They relate entirely to the importance of the Union. If the whole plan should be executed, it will present to the public a full discussion of the merits of the proposed Constitution in all its relations. From the opinion I have formed of the views of a party in Virginia I am inclined to think that the observations on the first branch of the subject may not be superfluous antidotes in that State, any more than in this. If you concur with me, perhaps the papers may be put into the hand of some of your confidential correspondents at Richmond who would have them reprinted there. I will not conceal from

you that I am likely to have such a degree of connection with the publication here, as to afford a restraint of delicacy from interesting myself directly in the republication elsewhere. You will recognize one of the pens concerned in the task. There are three in the whole. A fourth may possibly bear a part.
The intelligence by the packet as far as I have collected it, is contained in the gazette of yesterday.
Virginia is the only State represented as yet. When a Congress will be formed is altogether uncertain. It is not very improbable I think that the interregnum may continue throughout the winter. With every sentiment of respect & attachment I remain dear Sir, yr Affect. hble servant

Js Madison Jr

